 

Exhibit 10.8

TE Connectivity Ltd.

2007 Stock and Incentive Plan

TERMS AND CONDITIONS

OF

STOCK OPTION AWARD

< XXXX >

STOCK OPTION AWARD made as of [XXXX] (the “Grant Date”).

1.         Grant of Stock Option.  TE Connectivity Ltd. (the “Company”) has
granted you a Stock Option to purchase [XXXX] Shares, subject to the provisions
of this Award Agreement, including any special terms and conditions for your
country in the appendix attached hereto (the “Appendix”).  This Stock Option is
a nonqualified Stock Option.

2.         Exercise Price.  The purchase price per Share underlying the Stock
Option is $[XX.XX] (the “Exercise Price”).

3.         Vesting.  The Stock Option will vest and become exercisable in four
equal installments, with the first installment on the first November 15 that is
at least twelve (12) months from the Grant Date and the remaining three
installments on the following three anniversaries of the first vesting date (the
“Normal Vesting Terms”).

4.         Term of the Stock Option.  Unless the Stock Option is earlier
forfeited or cancelled, the Stock Option must be exercised before the close of
the New York Stock Exchange (“NYSE”) on the day that is the 10th anniversary of
the Grant Date, and if the NYSE is not open for business on the Expiration Date,
the Stock Option will expire at the close of the NYSE’s prior business day (the
“Expiration Date”).

5.         Termination of Employment.

(a)        Any portion of the Stock Option that has not vested as of your
Termination of Employment, other than as set forth under Sections 6, 7, 8 and 9
herein, will be immediately forfeited, and your rights with respect to such
portion of the Stock Option will end.

(b)       You may exercise the portion of the Stock Option that has vested prior
to your Termination of Employment by the earlier of (a) the Expiration Date, and
(b) ninety (90) days from your Termination of Employment, subject to Sections 6,
7, 8 and 9 herein, as applicable.

6.         Retirement.

(a)        If, at the time of your Termination of Employment, you have attained
age 55 and have completed at least five years of service, your Stock Option will
vest and become exercisable pro rata (standard rounding to the nearest Share in
full month increments) based on





1/20



 

(i) the number of whole months that you have completed from the Grant Date
through the end of the month in which your Termination of Employment occurs,
over the original number of months of the vesting period, times (ii) the total
number of Shares subject to the Stock Option on the Grant Date minus (iii) the
number of Shares subject to the Stock Option previously vested under the Normal
Vesting Terms; provided, however, that you will not be entitled to the
accelerated vesting under this Section 6 until you have completed at least one
year of service following the Grant Date.  Termination of Employment within one
year of the Grant Date will result in the forfeiture of your Stock Option Award,
except as otherwise provided for under Sections 7, 8, and 9 herein.

(b)        If you meet the requirements for retirement described in Section 6(a)
on or before your Termination of Employment, then any portion of the option that
has vested as of the date of your Termination of Employment will expire on the
earlier of (i) Expiration Date, and (ii) the third anniversary of your
Termination of Employment due to retirement.

(c)        Notwithstanding the foregoing, if the Company receives an opinion of
counsel that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable retirement treatment,
which otherwise would apply to the Stock Option pursuant to this Section 6,
being deemed unlawful and/or discriminatory, then the Company will not apply the
favorable retirement treatment at the time of your termination and the Stock
Option will be treated as they would under the rules that otherwise would have
applied as if your termination did not qualify as a retirement pursuant to this
Section 6.

7.         Death or Disability.

(a)        If your Termination of Employment is a result of your death or
Disability, any unvested portion of the Stock Option will immediately vest and
become exercisable, and your Option will expire on the earlier of (i) Expiration
Date, and (ii) the third anniversary of your Termination of Employment.

8.         Change in Control.  Except as may be otherwise provided by the
Committee, if your employment is terminated following a Change in Control, your
Stock Option (or any other form of equity award or compensation that replaces
your Stock Option as a result of the Change in Control) will immediately become
fully vested, and you will be entitled to exercise the Stock Option until the
earlier of (x) the Expiration Date or (y) the third anniversary of your
Termination of Employment, provided that:

(a) your employment is terminated by the Company or, if different, the
Subsidiary employing you (the “Employer”), for any reason other than Cause,
Disability or death in the twelve (12) month period following the Change in
Control; or

(b) you terminate your employment with the Company or the Employer after one of
the following events within the twelve (12) month period following the Change in
Control:

i.    the Company or the Employer (1) assigns or causes to be assigned to you
duties inconsistent in any material respect with your position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in your position, authority, duties or responsibilities;
or (3) takes





2/20



 

or causes to be taken any other action which, in your reasonable judgment, would
cause you to violate your ethical or professional obligations (after written
notice of such judgment has been provided by you to the Company or the Employer
and the Company or the Employer has been given a 15-day period within which to
cure such action), or which results in a significant diminution in such
position, authority, duties or responsibilities; or

ii.   the Company or the Employer, without your consent, (1) requires you to
relocate to a principal place of employment more than 50 miles from your
existing place of employment; or (2) materially reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole (collectively, a “Change in Control Termination”).

provided,  however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) you first notify
the Company in writing describing in reasonable detail the condition which
constitutes a Change in Control Termination within ninety (90) days of its
occurrence, (x) the Company fails to cure such condition within thirty (30) days
after the Company’s receipt of such written notice, (y) notwithstanding such
efforts, the condition continues to exist, and (z) you terminate employment
within sixty (60) days after the end of such thirty (30)-day cure period.

9.         Termination of Employment as a Result of a Divestiture or
Outsourcing.  If the business in which you are employed is being separated from
the Company as a result of a Disposition of Assets, Disposition of a Subsidiary
or an Outsourcing Agreement, and, as of the closing date of the applicable
transaction you are designated in the transaction documents (either individually
or by classification) as a “business employee” (or similar designation) who will
be terminating employment with the Company and its Subsidiaries either because
(i) you will remain with the separated business after the transaction or be
transferred to the employment of the buyer or Outsourcing Agent as a result of
the transaction; or (ii) you will not be offered continued employment by the
Company or a Subsidiary, buyer or Outsourcing Agent after the close of the
transaction, then your Stock Option Award will vest and become exercisable pro
rata (standard rounding to the nearest Share in full-month increments) based on
(a) the number of whole months that you have completed from Grant Date through
the end of the month of the  closing date of the applicable transaction over the
original number of months of the vesting period, times (b) the total number of
Shares subject to the Stock Option on the Grant Date minus (c) the number of
Shares previously vested pursuant to the Normal Vesting Terms.  If you become
entitled to the pro rate vesting described in this Section 9, you will not be
entitled to any further vesting in your Stock Option Award, unless you are
transferred to employment with the Company or a Subsidiary in a position outside
of the business that is being separated from the Company (with the intent of
continued employment with the Company or a Subsidiary outside of the separated
business) prior to your Termination of Employment as a result of the Disposition
of Assets, Disposition of a Subsidiary or an Outsourcing Agreement.  The vested
portion of your Stock Option Award will expire on the earlier of (x) the
Expiration Date and (y) the third anniversary of your Termination of Employment.

Notwithstanding the foregoing, you shall not be eligible for such pro rata
vesting and extended expiration date if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later





3/20



 

date as is specifically provided in the applicable transaction agreement or
related agreements, or on the effective date of such Outsourcing Agreement
applicable to you (the “Applicable Employment Date”), and (ii) you are offered
Comparable Employment with the buyer, successor company or outsourcing agent, as
applicable, but do not commence such employment on the Applicable Employment
Date.

For the purpose of this Section 9, (i) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
Termination of Employment and at a location that is no more than 50 miles from
your existing place of employment; (ii) “Disposition of Assets” shall mean the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity; (iii) “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a Subsidiary to an
unrelated individual or entity, provided that such Subsidiary ceases to be a
Subsidiary as a result of such disposition; and (iv) “Outsourcing Agreement”
shall mean a written agreement between the Company or a Subsidiary and an
unrelated third party (“Outsourcing Agent”) pursuant to which (a) the Company
transfers the performance of services previously performed by employees of the
Company or Subsidiary to the Outsourcing Agent, and (b) the Outsourcing
Agreement includes an obligation of the Outsourcing Agent to offer employment to
any employee whose employment is being terminated as a result of or in
connection with said Outsourcing Agreement.

10.       Payment of Exercise Price.  To exercise the Stock Option, you must pay
the Exercise Price for the Shares underlying the exercised portion of the Stock
Option.  You may pay the Exercise Price in cash, or by certified check, bank
draft, wire transfer or postal or express money order.  You may also pay the
Exercise Price by using one or more of the following methods: (i) delivering to
the Company or its agent a properly executed exercise notice, together with
irrevocable instructions to a broker to deliver promptly (within the typical
settlement cycle for the sale of equity securities on the relevant trading
market, or otherwise in accordance with Regulation T issued by the Federal
Reserve Board) to the Company sale or loan proceeds adequate to satisfy the
portion of the Exercise Price being so paid; (ii) if expressly approved by the
Committee, tendering to the Company (by physical delivery or attestation) or its
agent certificates of Shares that you have held for six months or longer (unless
the Committee, in its discretion, waives this six-month period) and that have an
aggregate Fair Market Value as of the day prior to the date of exercise that is
enough to satisfy the Exercise Price and any applicable taxes being so paid; or
(iii) if such form of payment is expressly authorized by Board or Committee,
instructing the Company to withhold Shares that would otherwise be issued were
the Exercise Price to be paid in cash and that have an aggregate Fair Market
Value as of the date of exercise that is enough to satisfy the Exercise Price
and any applicable taxes being so paid.  Notwithstanding the foregoing, you may
not tender any form of payment that the Company determines, in its sole and
absolute discretion, could violate any law or regulation.  You are not required
to purchase all Shares subject to the Stock Option at one time, but you must pay
the full Exercise Price for all Shares that you elect to purchase before they
will be delivered.

11.       Exercise of Stock Option.  Subject to the terms and conditions of this
Award Agreement, the Stock Option may be exercised by contacting the stock plan
administrator.  If the Stock Option is exercised after your death, the Company
will deliver Shares only after the





4/20



 

Committee or its designee has determined that the person exercising the Stock
Option is the duly appointed executor or administrator of your estate or the
person to whom the Stock Option has been transferred by your will or by the
applicable laws of descent and distribution.

12.       Responsibility for Taxes.  Regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), by accepting
the Award, you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer.  You further acknowledge that the Company and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax- Related Items in connection with any aspect of the Stock Option,
including, but not limited to, the grant, vesting or exercise of the Stock
Option, the issuance of Shares upon exercise of the Stock Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (2) do not commit to and are under no obligation to structure the
terms of the Award or any aspect of the Stock Option to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you have become subject to tax in more than one jurisdiction, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:

(1)        withholding from your wages or other cash compensation paid to you by
the Company and/or the Employer;

(2)        withholding from proceeds of the sale of Shares acquired upon
exercise of the Stock Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization); or

(3)        withholding in Shares to be issued upon exercise of the Stock Option.

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates, including maximum applicable rates, in which case you will have no
entitlement to the Shares equivalent to any over-withheld amount in cash.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described.  The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.





5/20



 

13.       Transfer of Stock Option.  You may not transfer any interest in the
Stock Option except by will or the laws of descent and distribution.  Any other
attempt to dispose of your interest in the Stock Option will be null and void.

14.       Covenant; Forfeiture of Award; Agreement to Reimburse Company.

(a)        If you have been terminated for Cause, any Stock Option shall be
immediately rescinded and, in addition, you hereby agree and promise immediately
to deliver to the Company the number of Shares (or, in the discretion of the
Committee, the cash value of said Shares) you received for Stock Options that
were exercised during the period of six months prior to your termination through
the date of termination.

(b)        If, after your termination, the Committee determines in its sole
discretion that while you were an employee of the Company or a Subsidiary you
engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then the Company will
immediately rescind any vested but unexercised portion of the Option and you
will immediately forfeit any and all rights you have remaining on the date the
Committee makes such determination with respect to the Option. In addition, you
hereby agree and promise immediately to deliver to the Company the number of
Shares (or, in the discretion of the Committee, the cash value of said Shares)
you received for Stock Options that were exercised during the period of six
months prior to your termination through the date of termination.

(c)        If the Committee determines, in its sole discretion, that at anytime
after your Termination of Employment and prior to the second anniversary of your
Termination of Employment you (i) disclosed business confidential or proprietary
information related to any business of the Company or Subsidiary or (ii) have
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (a) such employment or consultation arrangement would likely (in the sole
judgment of the Committee) result in the disclosure of business confidential or
proprietary information related to any business of the Company or a Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you have had access to business strategic or confidential information, and
(b) the Committee has not approved the arrangement in writing, then any Option
that you have not exercised (whether vested or unvested) will immediately be
rescinded, and you will forfeit any rights you have with respect to these
Options as of the date of the Committee’s determination.  In addition, you
hereby agree and promise immediately to deliver to the Company, Shares (or, in
the discretion of the Committee, cash) equal in value to the amount of any
profit you realized upon an exercise of the Option during the period beginning
six (6) months prior to your Termination of Employment and ending on the
Committee’s determination date.

(d)        The Committee shall be entitled to require that you repay all or part
of any amount received (whether in cash or Shares) pursuant to the terms of this
Award (i) to the extent it deems it necessary or appropriate to comply with any
current or future rules of the Securities Exchange Commission, the NYSE or any
other governmental agency, as they may be amended from time to time, (ii) to the
extent it deems it necessary or appropriate to comply with the





6/20



 

requirements of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or other applicable law, regulation or stock
exchange listing requirement, as may be in effect from time to time, or (iii) to
the extent otherwise deemed appropriate by the Committee to recover any
overpayment or mistaken payment that was based on deficient financial
information, and you hereby agree and promise to promptly remit to the Company
any such amount.

15.       Adjustments.  In the event of any stock split, reverse stock split,
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), extraordinary cash dividend, recapitalization,
merger, consolidation, split-up, spin-off, reorganization, combination,
repurchase or exchange of Shares or other securities, the issuance of warrants
or other rights to purchase Shares or other securities, or other similar
corporate transaction or event, the Committee shall adjust the number and kind
of Shares covered by the Stock Option, the Exercise Price and other relevant
provisions to the extent necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided by the Stock Option.

16.       Restrictions on Exercise.  Exercise of the Stock Option is subject to
the conditions that, to the extent required at the time of exercise, (a) the
Shares underlying the Stock Option will be duly listed, upon official notice of
issuance, upon the NYSE, and (b) a Registration Statement under the U.S.
Securities Act of 1933, as amended, with respect to the Shares will be effective
or an exemption from registration will apply.  The Company will not be required
to deliver any Shares until all applicable federal, state, foreign and local
laws and regulations have been complied with and all legal matters in connection
with the issuance and delivery of the Shares have been approved by counsel of
the Company.

17.       Insider Trading; Market Abuse Laws.  By accepting the Award, you
acknowledge that you have read and understand the Company’s insider trading
policy, and are aware of and understand your obligations under federal
securities laws in respect of trading in the Company’s securities.  The Company
will have the right to recover, or receive reimbursement for, any compensation
or profit realized on the exercise of the Stock Option or the disposition of
Shares received upon exercise of the Stock Option to the extent that the Company
has a right of recovery or reimbursement under applicable securities laws.

You acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire, sell
or otherwise dispose of Shares, rights to Shares (e.g., Stock Option) or rights
linked to the value of Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in your country).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information.  Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party (other than on a
“need to know” basis) and (ii) “tipping” third parties or causing them otherwise
to buy or sell securities.  Keep in mind third parties includes fellow
employees.  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy.  You acknowledge that it is your





7/20



 

responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.

18.       Plan Terms Govern.  The exercise of the Stock Option, the disposition
of any Shares received upon exercise of the Stock Option, and the treatment of
any gain on the disposition of these Shares are subject to the terms of the Plan
and any rules that the Committee may prescribe.  The Plan document, as may be
amended from time to time, is incorporated into this Award
Agreement.  Capitalized terms used in this Award Agreement have the meaning set
forth in the Plan, unless otherwise stated in this Award Agreement.  In the
event of any conflict between the terms of the Plan and the terms of this Award
Agreement, the Plan will control.  By accepting the Award, you acknowledge
receipt of the Plan, as in effect on the date of this Award Agreement.

19.       Data Privacy.  By accepting the Award, you hereby explicitly and
unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this Award Agreement and any
other grant materials by and among, as applicable, the Company, your Employer
and any other Subsidiaries for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Stock Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan.  You
understand that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country.  You understand
that if you reside outside the United States you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
Human Resources Representative.  You authorize the Company and the recipients
assisting the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that if
you reside outside the United States you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
Representative.  Further, you understand that you are providing the consents
herein on a purely voluntary basis.  If you do not consent, or if you later seek
to revoke the consents, your employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the consents is that
the Company would not be able to grant Stock Options or other equity awards to
you or administer or maintain such awards.  Therefore, you understand that
refusing or withdrawing





8/20



 

your consent may affect your ability to participate in the Plan.  For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local Human Resources
Representative.

20.       Nature of Grant.  By accepting the Award, you acknowledge, understand
and agree that:

(a)        the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

(b)        the grant of the Stock Option is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Stock Options, or benefits in lieu of Stock Options, even if Stock
Options have been granted repeatedly in the past;

(c)        all decisions with respect to future Stock Option grants, if any,
will be at the sole discretion of the Company;

(d)        your participation in the Plan shall not be interpreted to form an
employment contract or relationship with the Company or any Subsidiary nor
create a right to further employment with the Employer and shall not interfere
with the ability of the Employer to terminate your employment relationship at
any time;

(e)        you are voluntarily participating in the Plan;

(f)        the Stock Option and the Shares subject to the Stock Option, and the
value of and income from same, are not intended to replace any pension rights or
compensation;

(g)        the Stock Option and the Shares subject to the Stock Option, and the
value of and income from same, are not part of normal or expected compensation
or salary for purposes of calculating any severance, resignation, termination,
redundancy, dismissal, end of service payments, holiday pay, bonuses,
long-service awards, leave-related payments, pension or retirement or welfare
benefits or similar mandatory payments;

(h)        the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

(i)         if the underlying Shares do not increase in value, the Stock Option
will have no value;

(j)         if you exercise the Stock Option and obtain Shares, the value of the
Shares acquired upon exercise may increase or decrease in value, even below the
Exercise Price;

(k)        in consideration of the Stock Option Award, no claim or entitlement
to compensation or damages shall arise from forfeiture of the Stock Option
resulting from termination of your employment with the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws);
and except where expressly prohibited under applicable laws, you irrevocably
release the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, you shall be deemed irrevocably to have waived your
entitlement to pursue such claim; (l)         the Stock Option and the Shares
subject to the Stock Option, and the value of and income from same, are not
granted as consideration for, or in connection with, any service you may provide
as a director of any Subsidiary;





9/20



 

(m)       the Stock Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability;

(n)        you have no rights as a stockholder of the Company pursuant to the
Stock Option until you exercise the Stock Option and Shares are actually
delivered to you; and

(o)        if you reside outside the United States,

(A)       the Stock Option and the Shares subject to the Stock Option, and the
value of and income from same, are not part of normal or expected compensation
or salary for any purpose; and

(B)       neither the Company, the Employer, nor any other Subsidiary will be
liable for any foreign exchange rate fluctuation between any local currency and
the U.S. dollar that may affect the value of the Stock Options, any amounts due
to you pursuant to the exercise of the Stock Option or the subsequent sale of
any Shares acquired upon exercise.

21.       No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding your participation in the Plan, the exercise of your Stock Option or
your acquisition or sale of the underlying Shares.  You should consult with your
own personal tax, legal and financial advisors regarding your participation in
the Plan before taking any action related to the Plan.

22.       Incorporation of Other Agreements.  This Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Stock Option.  This Award Agreement supersedes any prior agreements, commitments
or negotiations concerning the Stock Option.

23.       Severability.  The invalidity or unenforceability of any provision of
this Award Agreement will not affect the validity or enforceability of the other
provisions of this Award Agreement, which will remain in full force and
effect.  Moreover, if any provision is found to be excessively broad in
duration, scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.

24.       Language.  You acknowledge that you are sufficiently proficient in
English to understand the terms and conditions of the Award
Agreement.  Furthermore, if you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

25.       Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.





10/20



 

26.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on your participation in the Plan, on the Stock Option
Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

27.       Governing Law and Venue.  The Award Agreement is to be governed by and
construed in accordance with the laws of Switzerland, without regard to the
conflict of laws principles thereof.

For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Pennsylvania and agree that such litigation shall be conducted in
the courts of Chester County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this Award is made and/or
to be performed.

28.       Waiver.  You acknowledge that a waiver by the Company of breach of any
provision of the Award Agreement will not operate or be construed as a waiver of
any other provision of the Award Agreement, or of any subsequent breach by you
or any other Participant.

29.       Appendix.  Notwithstanding any provisions in the Award Agreement, the
Stock Option will be subject to any special terms and conditions for your
country set forth in the Appendix attached hereto.  Moreover, if you relocate to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to you, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons.  The Appendix constitutes part of the Award
Agreement.

30.       Foreign Asset/Account Reporting; Exchange Control
Requirements.  Certain applicable foreign asset and/or foreign account reporting
requirements and exchange controls may affect your ability to acquire or hold
Shares acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on Shares acquired under the Plan) in a
brokerage or bank account outside your country.  You may be required to report
such accounts, assets or transactions to the tax or other authorities in your
country.  You may also be required to repatriate sale proceeds or other funds
received as a result of your participation in the Plan to your country through a
designated bank or broker and/or within a certain time after receipt.  You
acknowledge that you are responsible for complying with any applicable
regulations, and that you should speak to your personal legal advisor for any
details.





11/20



 

*          *          *          *          *

By accepting this Award, you agree to the following:

(i)         you have carefully read, fully understand and agree to all of the
terms and conditions described in this Award Agreement and the Plan; and

(ii)       you understand and agree that this Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Stock Option, and that any prior agreements, commitments or negotiations
concerning the Stock Option are replaced and superseded.

 

(iii)      FOR EU/EEA PARTICIPANTS ONLY: you declare that you expressly agree
with the data processing practices described in the “Data Privacy Information
and Consent” section of the EU/EEA Countries appendix (the “Data Privacy
Provisions”), and consent to the collection, processing and use of data by the
Company and the transfer of data to the recipients mentioned in the Data Privacy
Provisions, including recipients located in countries which do not provide an
adequate level of protection from an EU/EEA data protection law perspective, for
the purposes described in the Data Privacy Provisions. You understand that
providing your signature below (or accepting the award agreement electronically)
is a condition of receiving the equity award under the equity incentive plan and
that the Company may cancel the equity award if a signature is not provided. You
understand that you may withdraw your consent at any time with future effect for
any or no reason as described in the Data Privacy Provisions.

 

 

 

 

 

 

 

 

 

Terrence R. Curtin

 

Chief Executive Officer,

 

TE Connectivity

 





12/20



 

APPENDIX

TO THE

TERMS AND CONDITIONS

OF

STOCK OPTION AWARD

UNDER THE

TE CONNECTIVITY LTD.

2007 STOCK AND INCENTIVE PLAN

Capitalized terms not specifically defined in this Appendix have the same
meaning assigned to them in the Plan and/or the Award Agreement to which this
Appendix is attached.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the grant of
Stock Options in your country.  If you are a citizen or resident of a country
other than the one in which you are currently residing and/or working, transfer
residency and/or employment to another country after the grant but prior to the
vesting and/or exercise of the Stock Options, or are considered a resident of
another country for local law purposes, the Company may, in its discretion,
determine to what extent the additional terms and conditions contained herein
will apply to you.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities and other laws in effect
in the respective countries as of November 2018.  Such laws are often complex
and change frequently.  As a result, the Company strongly recommends that you
not rely on the information noted herein as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the vesting or exercise of the Stock Options,
receipt of any dividends or the subsequent sale of the Shares.  In addition, the
information is general in nature and may not apply to your particular situation,
and the Company is not in a position to assure you of any particular
result.  Accordingly, you should seek appropriate professional advice as to how
the relevant laws in your country may apply to your situation.  If you are a
citizen or resident of a country other than the one in which you are currently
residing and/or working, transfer residency and/or employment to another country
after the Stock Options are granted to you, or are considered a resident of
another country for local law purposes, the notifications contained herein may
not be applicable to you.





13/20



 

EU/EEA COUNTRIES

Terms and Conditions

The following terms and conditions will apply if you work or reside in a
European Union (“EU”) / European Economic Area (“EEA”) country.

Data Privacy Information and Consent.  The following provisions replace Section
19 of the Award Agreement:

(a)      Data Collection and Usage.  The Company and the Employer collect,
process and use certain personal information about you, including, but not
limited to, your name, home address, telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Stock Options, and any other rights to Shares awarded, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), for purposes
of implementing, administering and managing your participation in the Plan.  The
legal basis, where required, for the processing of Data is the explicit
declaration of the consent you provide when signing or electronically agreeing
to the Award Agreement.

(b)      Stock Plan Administration Service Providers.  The Company transfers
Data to UBS Financial Services Inc. and certain of its affiliates (“UBS”), which
is assisting the Company with the implementation, administration and management
of the Plan.  You may be asked to agree on separate terms and data processing
practices with UBS, with such agreement being a condition to your ability to
participate in the Plan.

(c)      Other Service Provider Data Recipients. The Company and the Employer
also may transfer Data to other third party service providers, if necessary to
ensure compliance with applicable tax, exchange control, securities and labor
law. Such third party service providers may include the Company’s legal counsel
as well as its auditor/accountant/third party vendor (currently Deloitte, Willis
Towers Watson, UBS). Wherever possible, the Company will anonymize data, but you
understand that your Data may need to be transferred to such providers to ensure
compliance with applicable law and/or tax requirements.

(d)      International Data Transfers.  The Company, UBS and its other service
providers described above under (c) have operations in the United States.  Your
country or jurisdiction may have different data privacy laws and protections
than the United States.  For example, the European Commission has issued a
limited adequacy finding with respect to the United States that applies only to
the extent companies register for the EU-U.S. Privacy Shield program.  The
Company has registered for the EU-U.S. Privacy Shield program and, as such, may
transfer Data from the EU to the U.S. in reliance on the program.

(e)      Data Retention.  The Company will hold and use Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws. This period may extend beyond your
employment with the Employer. When the Company or the Employer no longer need
Data for any of the above purposes, they will cease processing it in this





14/20



 

context and remove it from all of their systems used for such purposes to the
fullest extent practicable.

(f)      Voluntariness and Consequences of Consent Denial or
Withdrawal.  Participation in the Plan is voluntary and you are providing the
consents herein on a purely voluntary basis.  If you do not consent, or if you
later seek to revoke the consent, your salary from or employment relationship
with the Employer will not be affected.  The only consequence of refusing or
withdrawing consent is that the Company would not be able to grant the Stock
Option under the Plan or administer or maintain your participation in the Plan.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

(g)      Data Subject Rights.  You may have a number of rights under data
privacy laws in your jurisdiction.  Depending on where you are based, such
rights may include the right to (i) request access to or copies of Data the
Company processes, (ii) rectify incorrect Data, (iii) delete Data, (iv) restrict
the processing of Data, (v) restrict the portability of Data, (vi) lodge
complaints with competent authorities in your jurisdiction, and/or (vii) receive
a list with the names and addresses of any potential recipients of Data.  To
receive clarification regarding these rights or to exercise these rights, you
can contact your local human resources representative.

AUSTRIA

There are no country-specific provisions.

CANADA

Terms and Conditions

Payment of Exercise Price.  The following provision supplements Section 10 of
the Award Agreement:

Due to regulatory requirements, you understand that you are prohibited from
surrendering Shares that you already own to pay the Exercise Price or any
Tax-Related Items in connection with the exercise of the Stock Options.  The
Company reserves the right to permit this method of payment depending upon the
development of local law.

The following terms and conditions will apply if you are a resident of Quebec:

Language Consent.  The parties acknowledge that it is their express wish that
the Award Agreement, including this Appendix, as well as all documents, notices,
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
exigé la rédaction en anglais de cette convention [“Award Agreement”], ainsi que
de tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés
en vertu de, ou liés directement ou indirectement à la présente convention,
soient rédigés en langue anglaise.





15/20



 

Data Privacy.  The following provisions supplement Section 19 of the Award
Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan.  You further authorize the Company,
the Employer, and any other Subsidiary to disclose and discuss the Plan with
their advisors.  You further authorize the Company, the Employer and any other
Subsidiary to record such information and to keep such information in your
employee file.

Notifications

Securities Law Information.  You will not be permitted to sell or otherwise
dispose of the Shares acquired upon exercise of the Stock Option within
Canada.  You will only be permitted to sell or dispose of any Shares if such
sale or disposal takes place outside of Canada on the facilities on which such
Shares are traded.

CHINA

Terms and Conditions

The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion.

Payment of Exercise Price.  The following provision supplements Section 10 of
the Award Agreement:

Notwithstanding any terms to the contrary in the Plan or the Award Agreement,
due to legal restrictions in China, you will be required to exercise your Stock
Option using a cashless sell-all exercise method pursuant to which all Shares
subject to the exercised Stock Option will be sold immediately upon exercise and
the proceeds of sale, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to you in cash in accordance with
any applicable exchange control laws and regulations.  You will not be permitted
to hold Shares after exercise.  The Company reserves the right to provide
additional methods of exercise depending on the development of local laws.

Post-Termination Exercise Period.  The following provisions supplement Sections
5, 6, 7, 8 and 9 of the Award Agreement:

Notwithstanding Sections 6, 7, 8 and 9 herein, you may exercise the portion of
your Stock Option that has vested prior to your Termination of Employment by the
earlier of (a) the Expiration Date, and (b) sixty (60) days from your
Termination of Employment.  Any portion of the vested Stock Option that has not
been exercised as of the earlier of the two dates will be immediately forfeited,
and your rights with respect to such portion of your Stock Option will end.

Exchange Control Requirements.  You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the cashless sell-





16/20



 

all exercise of the Stock Option to China.  You further understand that, under
applicable laws, such repatriation of your cash proceeds will need to be
effectuated through a special exchange control account established by the
Company, the Employer or any other Subsidiary, and you hereby consent and agree
that any funds realized under the Plan will be transferred to such special
account prior to being delivered to you.  You also understand that the Company
will deliver the proceeds to you as soon as possible, but there may be delays in
distributing the funds to you due to exchange control requirements in
China.  Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion.  If the proceeds are paid to you in U.S. dollars, you may
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account.  If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions.  You further agree to
comply with any other requirements that may be imposed by the Company in the
future in order to facilitate compliance with exchange control requirements in
China.

Additional Restrictions.  The Stock Option will not vest and become exercisable,
and no Shares will be issued, unless the Company determines that such vesting,
exercise, and the issuance and delivery of Shares complies with all applicable
laws.  Further, the Company is under no obligation to issue Shares if the
Company’s SAFE approval becomes invalid or ceases to be in effect by the time
you exercise the Stock Option.

GERMANY

There are no country-specific provisions.

HONG KONG

Terms and Conditions

Sale Restriction.  In the event that Shares are issued to you or your estate or
heirs within six months of the Grant Date, such Shares may not be sold prior to
the six-month anniversary of the Grant Date.

Notifications

Securities Law Information.  WARNING: The contents of this document have not
been reviewed by any regulatory authority in Hong Kong.  You should exercise
caution in relation to the Award.  If you have any questions regarding the
contents of the Award Agreement or the Plan, you should obtain independent
professional advice.  Neither the Award nor the issuance of Shares upon exercise
of the Stock Option constitutes a public offering of securities under Hong Kong
law and is available only to eligible employees and other service providers of
the Company or Subsidiaries.  The Award Agreement, the Plan and other incidental
communication materials distributed in connection with the Stock Option (i) have
not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii), are intended only for the personal use of
each eligible employee or other service provider of the Company or Subsidiaries,
and may not be distributed to any other person.





17/20



 

INDIA

Terms and Conditions

Payment of Exercise Price.  The following provision supplements Section 10 of
the Award Agreement:

Notwithstanding any terms to the contrary in the Plan or the Award Agreement,
you will be required to exercise your Option using a cashless sell-all exercise
method pursuant to which all Shares subject to the exercised Option will be sold
immediately upon exercise and the proceeds of sale, less the Exercise Price, any
Tax-Related Items and broker’s fees or commissions, will be remitted to you in
cash in accordance with any applicable exchange control laws and
regulations.  You will not be permitted to hold Shares after exercise.  The
Company reserves the right to provide additional methods of exercise depending
on the development of local laws.

IRELAND

There are no country-specific provisions.

JAPAN

There are no country-specific provisions.

POLAND

There are no country-specific provisions.

SINGAPORE

Terms and Conditions

Sale Restriction.  You agree that any Shares acquired under the Plan will not be
offered for sale in Singapore prior to the six-month anniversary of the Grant
Date, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”).

Notifications

Securities Law Information.  The Award is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the SFA, under which it is exempt
from the prospectus and registration requirements and is not made with a view to
the underlying Shares being subsequently offered for sale to any other
party.  The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore.

SWITZERLAND

Notifications





18/20



 

Securities Law Information.  The Stock Option is not intended to be publicly
offered in or from Switzerland.  Because the offer of the Stock Option is
considered a private offering, it is not subject to registration in
Switzerland.  Neither this document nor any other materials relating to the
Stock Option (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (ii) may be publicly distributed
nor otherwise made publicly available to Switzerland, or (iii) has been or will
be filed with, approved or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).

UNITED KINGDOM

Terms and Conditions

Retirement.  Due to local regulatory requirements, you acknowledge and agree
that Section 6 of the Award Agreement will not apply in its entirety as long as
you reside in the U.K.

Responsibility for Taxes.  The following provisions supplement Section 12 of the
Award Agreement:

Without limitation to Section 12 of the Award Agreement, you hereby agree that
you are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or the Employer, as
applicable, or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority).  You also hereby agree to indemnify
and keep indemnified the Company and the Employer, as applicable, against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
immediately foregoing provision will not apply.  In this case, the amount of the
income tax not collected within ninety (90) days of the end of the U.K. tax year
in which an event giving rise to the Tax-Related Items occurs may constitute a
benefit to you on which additional income tax and National Insurance
contributions may be payable.  You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any National Insurance contributions due on this
additional benefit, which may be recovered from you by the Company or the
Employer at any time thereafter by any of the means referred to in this Section
12.

UNITED STATES

Terms and Conditions

Restrictive Covenants.   Notwithstanding anything in the Award Agreement to the
contrary, by accepting the Award, you acknowledge, understand and agree to the
following provisions:

(a) Restrictions on Solicitation of Company’s Employees. You agree that during
your employment with your Employer, the Company and any Subsidiary and for a
period of 12





19/20



 

months following your Termination of Employment, for any reason, you will not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee or contract/temporary employee of the Company or any of its
Subsidiaries to leave his/her employment with the Company or respective
Subsidiary, or to otherwise hire or employ any employee of Company or  any of
its Subsidiaries who at any time worked for, under, or with you.

The following provisions apply to all US employees except for those whose work
site is in California:

(a) Restrictions On Competition. You agree that during the period of your
employment with your Employer, the Company and any Subsidiary and for a period
of 12 months following your Termination of Employment, for any reason, you will
not, in any country of the world in which you have done business on behalf of
your Employer, the Company or any Subsidiary at any time during the last 12
months prior to the date of your Termination of Employment, engage in or enter
into any kind of employment or gainful occupation, directly or indirectly, in
any Competing Business where your responsibilities include the manufacture,
sale, purchasing, research, development, or business plans of any product,
process, function or service which is directly competitive with or similar to
any Company or Subsidiary product, process, function or service that your were
exposed to within 12 months prior to your Termination of Employment. For
purposes of this Agreement, the term “Competing Business” shall mean any person
or other entity which sells or attempts to sell any products or services which
are the same as or similar to the products and services sold, leased or
otherwise distributed by Company or any Subsidiary at any time during the last
12 months prior to your Termination of Employment, or which has under
development a product or service that is in competition with a product or
service, whether existing or under development, of Company or any Subsidiary.

(b) Restrictions on Solicitation of Company’s Customers. You agree that during
your employment with your Employer, Company and any Subsidiary and for 12 months
following your Termination of Employment, for any reason, you will not directly
or indirectly encourage any customers or suppliers to refrain from or stop doing
business with the Company or any Subsidiary, either on your behalf or on behalf
of any other party or entity.

20/20

